COOK, Judge
(dissenting):
I must dissent from the principal opinion. As I view the record, the convening authority was present when the drum and bugle corps refused to play during a scheduled ceremony. In Brookins v. Cullins, 23 U.S.C.M.A. 216, 49 C.M.R. 5 (1974), the Court, while holding that the convening authority there was disqualified, specifically noted that the holding was not based on the convening authority’s presence during a riot in which the accused participated. Rather, the Court observed that the officer involved had been the object of disrespectful language, he had given various assurances to the competing groups, and he was extensively briefed on the subsequent investigation. Standing alone, even a briefing on the investigation is insufficient to disqualify a convening authority. As United States v. Conn, 6 M.J. 351 (C.M.A.1979), makes clear, the performance of official duties to include ordering the investigation, being briefed on an investigation, reading the witnesses’ statements, conferring with the staff judge advocate and trial counsel, directing the arrest of an accused, and ordering a helicopter to effect the arrest do not disqualify a convening authority where he merely performs his official duties. Brookins, however, involved a situation where the convening authority intervened in a manner not required by his position.
Although the majority note that a witness testified that the convening authority remarked that the punishment involved would be directly proportional to the amount of news media coverage received, this testimony was contradicted by other witnesses. Accordingly, this factor should not be considered in our analysis of the issue. United States v. Lowry, 2 M.J. 55 (C.M.A.1976). The convening authority did take corrective measures to insure that the incident was not repeated and the individuals involved would play during subsequent performances. However, there is nothing to indicate that his conduct exceeded that which would have been expected of any commanding officer. In my opinion, the convening authority did not exceed the scope of his official duties. The principal opinion relies on the fact that the incident resulted in extensive negative publicity. However, this resulted from the magnitude of the misconduct rather than the convening authority’s actions. While the conduct may have been serious, the nature of the offense did not disqualify the commanding officer, who acted only in an official manner in responding to the incident. I would, therefore, affirm the decision of the United States Navy Court of Military Review.